Title: From George Washington to Major General William Heath, 25 June 1779
From: Washington, George
To: Heath, William


        
          Dear Sir,
          New Windsor June 25th 1779
        
        I have received your two favors this morning—I have only to request you will take the best measures in your power to ascertain the enemy’s movements and designs, and have your troops in readiness to act as occasion may require but without interrupting the works. You will continue to advise me. I am Dr Sir Yr Most Obet, servant
        
          Go: Washington
        
        
          P.S. I think it will be adviseable to detach a couple hundred men towards Robinsons stores at Mahopack pond—to march light and with caution, endeavouring to magnify their number to the inhabitants. This may serve to check the enemy and help to discover their design.
          
            Go: W——n
          
        
      